Citation Nr: 0608496	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Propriety of the finding that from November 28, 2001 until 
August 26, 2003 the veteran was a fugitive felon resulting in 
the discontinuance of VA compensation payments and the 
creation of an overpayment in the amount of $45, 144.75.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to April 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  In April 
2005 the case was remanded to the RO for a field 
investigation.  


FINDINGS OF FACT

1.  VA determined that from November 28, 2001 (when an arrest 
warrant for him was issued in Monterey County, California) 
until August 26, 2003 (when he appeared in Monterey County 
Superior Court and the arrest warrant was recalled) the 
veteran was a fugitive felon, and discontinued his 
compensation payments for that period of time, resulting in 
an overpayment in the amount of $45, 144.75.

2.  It is not shown that prior to being notified by VA in 
June 2003 the veteran was aware of the November 28, 2001 
felony arrest warrant from Monterey County California, or 
otherwise aware that he was being sought for prosecution for 
felonies in California; throughout the period of time in 
question he was a resident of Idaho, and authorities in both 
California and Idaho were aware of his whereabouts.

3.  Upon being advised of the arrest warrant by VA in June 
2003, the veteran promptly retained an attorney and responded 
to the charges; on August 26, 2003 he appeared in Monterey 
County Superior Court and the arrest warrant was recalled.


CONCLUSIONS OF LAW

It is not shown that from November 28, 2001 to August 26, 
2003 the veteran was a fugitive felon; the overpayment 
resulting from discontinuance of his compensation benefits 
for that period of time was improperly created.  38 U.S.C.A. 
§ 5313B (West 2002 & Supp. 2005); 38 C.F.R. § 3.665(n)(2) 
(2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It is not entirely clear to what extent the VCAA applies in 
the instant case (while the matter is legal, and not medical, 
in nature, it requires fact-finding that will be dispositive 
when the law is applied).  As the decision below constitutes 
a full grant of the benefit sought, there is no need to 
belabor the impact of the VCAA on this claim.  Notably, the 
veteran did receive proper notice of the discontinuance of 
his compensation payments and assessment of an overpayment.  
Pursuant to the Board's April 2005 remand, he was provided 
assistance in the development of evidence pertinent to the 
claim.  



II.  Factual Background

In a June 2003 letter, the RO notified the veteran that it 
had received notification that there was an outstanding 
November 28, 2001 warrant for his arrest issued in Monterey 
County, California.  Consequently, it was determined that he 
was a "fugitive felon"; and he was notified that his VA 
compensation benefit payments would be terminated effective 
from the date of issuance of the warrant.  In an August 2003 
follow-up letter, the RO informed the veteran that his 
monthly benefits had been officially stopped effective 
December 27, 2001, and that an overpayment would be assessed 
for the benefit payments he had received since that date.  

An August 26, 2003 record from the Superior Court of 
California, County of Monterey shows that the veteran 
appeared before the Court with counsel on felony charges of 
Grand Theft of Personal Property and Endless Chain Scheme.  
Formal arraignment was waived, and the Court ordered the 
arrest warrant recalled.  As a result of this action the RO 
reinstated the veteran's compensation payments effective 
August 26, 2003. 

In September 2003 VA notified the veteran that he had been 
assessed an overpayment in the amount of $45,144.75.      

Later in September 2003, the veteran requested a waiver of 
repayment of the $45,144.75, and also disagreed with the 
validity of the creation of the indebtedness.  He indicated 
that he knew absolutely nothing about the California arrest 
warrant until he was notified of the fact by the VA in June 
2003, and that five days after such notice he retained a 
California attorney to respond to the charges. 

A November 2003 Monterey County Superior Court minute order 
shows that on motion of the District Attorney, the criminal 
complaint against the veteran was amended.  Count 1 (Grand 
theft) was amended to a misdemeanor and Count 2 (Endless 
Chain Scheme) was dismissed in the furtherance of justice.  
The veteran plead nolo contendre to Count 1.  

A subsequent November 2003 Monterey County Superior Court 
record shows that the veteran received a suspended sentence, 
three years probation, and a $350 fine for the misdemeanor 
charge.  

In a November 2003 statement the veteran again requested 
waiver of the $45,144.75 overpayment assessed by VA.  He 
indicated that he lived in Idaho and had never lived in 
California.  After he was notified of the warrant he 
immediately contacted DAV who advised him to contact an 
attorney.  He then met with a local Idaho attorney who 
advised him to contact a California attorney in the county 
where the warrant was issued.  He then contacted such an 
attorney who began the process of ascertaining what he was 
wanted for.  In the meantime, the Monterey County Sheriff 
issued a warrant for his arrest, which was served by local 
police in Boise on July 10, 2003.   He spent one day in jail 
and started to go through the Court process in Monterey 
County. 

In a March 2004 letter to the veteran from his California 
attorney, it was indicated that it seemed clear that until 
the veteran's arrest in Idaho, he knew nothing of the charges 
against him or of any complaints.  After being retained by 
the veteran, the attorney contacted the Monterey County 
District Attorney's office several times, as well as the 
Monterey County Superior Court.  For quite some time no one 
knew anything about the case or the charges.  It was only 
after the attorney persisted that the nature of the case came 
to the surface.

In April 2004 the RO denied waiver of the overpayment, 
finding that the veteran had remained a fugitive felon from 
December 27, 2001 to August 26, 2003 and that the only way 
the discontinued payments could be reinstated for this period 
of time would be if dismissal of the arrest warrant was 
effective from December 27, 2001.  

In a September 2004 letter, the veteran's California attorney 
argued that the veteran had not been a "fugitive felon" as 
he was not aware that he had been charged with any offense 
until he received notice of the outstanding warrant from VA.  
The attorney also noted that in February 2003 the veteran was 
stopped by an Idaho Police Officer who issued a traffic 
citation.  The officer ran the veteran's name, date of birth 
and license number, which came back with no hits or wants.  
Consequently, the veteran did not receive any notification of 
the outstanding warrant from the officer.  Upon being 
notified of the arrest warrant by VA the veteran promptly 
arranged to surrender himself and clear the warrant.    

In July 2005 (pursuant to the Board's April 2005 remand) a 
field investigation was initiated to determine where and when 
the crime for which the warrant was issued took place, 
whether any attempt was made to notify the veteran of the 
November 2001 issuance of the arrest warrant, and whether the 
veteran took any steps that would suggest flight (or to make 
his whereabouts unknown) to avoid prosecution.  The field 
investigation uncovered pertinent evidence including the 
November 28, 2001 warrant with accompanying Police Reports, a 
January 2001 report from Boise Idaho Detective S, an August 
2005 email from a Special Agent from VA's Office of Inspector 
General (OIG), and records from the Monterey County, 
California Sheriff's Department.   

The November 28, 2001 arrest warrant from the Superior Court 
of Monterey County reveals that the veteran was wanted for 
the felonies of Grand Theft of Personal Property and Endless 
Chain Scheme.  Evidence accompanying the warrant included 
Moneyworks paperwork showing that the company was based in 
Owasso, Oklahoma and bank records showing that the veteran 
was the primary signatory on a California bank account in the 
name of Moneyworks.  The veteran's Idaho address and phone 
number was listed on these records.                

An October 2000 Police Report accompanying the warrant 
detailed the account of one of the victims of an apparent 
pyramid scheme.  The victim indicated that a person who 
identified himself as the veteran and as the president of a 
company called Moneyworks advised him that if he would send 
money to the company, the company would invest it for him.  
The victim indicated that he did send the company money in 
April 1999 under the impression that it would be returned 
after it was invested.  However, he did not receive any money 
back or any other contact from the company.  After attempting 
unsuccessfully to write or call the company, he contacted the 
police.  

In a July 2001 police report Detective D, the lead detective 
from Monterey County indicated that after receiving the case 
for follow-up he determined that the face sheet of the 
October 2000 police report listed a Boise Idaho phone number 
that belonged to the veteran.  In November 2000, the 
detective called this number and left a message for the 
veteran but did not receive a return call.  In January 2001 
Detective D called the Boise, Idaho Police Department (PD) 
and provided Detective S of the Boise PD the information 
regarding the case.

In a January 2001 Police Report, Detective S indicated that 
after the contact from Detective D, he attempted to contact 
the veteran.  He went to the Boise address that corresponded 
with the veteran's phone number on January 3, 2001 and, as 
there was no answer at the door, left a business card 
requesting that the veteran call him.  After not hearing from 
the veteran he went back to the veteran's house on January 9, 
2001 and again there was no answer.  However, a short time 
later he received a phone call from the veteran.  In response 
to questioning the veteran indicated that he had never heard 
of Moneyworks and had no association with them and that his 
only investment involvement was with his own accounts through 
Charles Schwab.  He claimed he had no knowledge of the 
situation regarding the Monterey County police investigation, 
and denied that he had received calls or messages from 
Detective D.

Detective D's July 2001 police report indicates that he 
discovered that money orders from the victim of the pyramid 
scheme ended up in a California bank account in the name of 
Moneyworks and the veteran.  This account was opened in April 
1999 and closed in October 1999.  Records from the account 
show that substantial sums of money entered and left it.  
$135,000 was received in the account by a May 1999 wire 
transfer, and a check for $110, 000 was debited from the 
account in June 1999.

An August 2005 e-mail from a VA OIG Special Agent indicates 
that he had spoken with Detectives D and S.  Detective D 
indicated that his involvement in the case ended when he 
asked the District Attorney for an arrest warrant.  He did 
not personally try to serve the warrant because he was out of 
state.  It was his normal procedure to tell a subject over 
the phone that he was going to get a warrant for his or her 
arrest but he did not know whether that happened in the 
veteran's case.  Detective S was certain that his contact 
with the veteran ended with his interview and that he did not 
try to serve the California warrant on the veteran.  The OIG 
agent noted that Boise Police Department records indicate 
that the veteran was not arrested until July 2003.

In August 2005, the RO contacted the Monterey County Sheriff, 
inquiring whether they made any attempt to serve the November 
28, 2001 warrant to the veteran or otherwise make him aware 
of the warrant.  In response a senior records specialist sent 
the RO a chronological record of the 2003 Court proceedings 
and a chronological report of the Sheriff's Office's actions 
concerning the warrant.  The report shows that the warrant 
was entered into the local database and then into the NCIC 
system in December 2001.  In January 2002, an extradition 
request was submitted to the District Attorney's Office.  The 
next notation is not until June 2003.  It reads, "No 
response, second request submitted to the District Attorney's 
Office."  In July 2003 it was noted that this second 
extradition request was received and the veteran was arrested 
by Boise PD.  On August 26, 2003 he appeared in Court, and 
the warrant was recalled. 

In a December 2005, supplemental statement of the case, the 
RO readjudicated the  case (encompassing the results of the 
field investigation) along with the prior evidence of record 
and upheld the original termination of benefits due to the 
veteran being in fugitive felon status.     

III.  Criteria and Analysis

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term fugitive felon means a person who is a 
fugitive by reason of: (A) Fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees.  (B) Violating 
a condition of probation or parole imposed for commission of 
a felony under Federal or State law.  38 U.S.C.A. § 5313B; 38 
C.F.R. § 3.665(n)(2).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.  

[In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after  Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted 
that Public Law No. 104-193 'was designed to cut off the 
means of support that allows fugitive felons to continue to 
flee.'  Id.   The Social Security Administration's fugitive 
felon provision is essentially identical to the VA provision 
cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).]               

As the veteran was not convicted of a felony in this matter, 
the only definition of fugitive felon that may apply in this 
case is the one providing that a fugitive felon is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense which is a felony under the laws under 
the place from which the person flees.  Both the controlling 
statute and the regulation specifically include the 
intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status.  As alluded to 
above, flight or hiding is also necessary to meet the legal 
definition of fugitive.  See Blacks, supra.

To engage in an intentional act of fleeing from prosecution, 
the veteran would first have to know that he was facing 
prosecution.  When the warrant was issued, the veteran was 
living in Boise, Idaho and there is no evidence that the 
warrant was served on him, that there was an attempt to serve 
it on him, or that he was otherwise notified of it (prior to 
June 2003).  Monterey County sheriff's department records 
show that while the agency requested extradition approval 
from the District Attorney's Office in January 2002, there 
was no action on that request, and that approval for 
extradition was not granted until after a second request in 
June 2003.  Detective D affirmatively indicated that he did 
not attempt to serve the warrant (as the veteran was out of 
state) and that he did not know whether he had attempted to 
contact the veteran to inform him that the warrant was being 
obtained.  Detective S indicated that his contact with the 
veteran ended with his interview in January 2001, and that he 
did not try to serve the warrant on the veteran.  In the 
interim (in February 2003) the veteran was stopped by police 
and received a traffic citation.  Although the ticket-issuing 
officer sought information regarding outstanding warrants, 
prior offenses, none were reported.  Clearly, local 
authorities were not aware that an arrest warrant for the 
veteran had been issued in California more than a year prior.  
In sum, while the veteran may have been aware that he was 
investigated in California, there is not a scintilla of 
evidence that prior to June 2003 he had knowledge that the 
investigation had resulted in the November 28, 2001 Monterey 
County California arrest warrant.   

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with federal court 
interpretation of the essentially identical SSA fugitive 
felon provision.  In December 2005, the Second Circuit found 
that under that statute, in order for a person to be fleeing 
prosecution:

"there must be some evidence that the person knows his 
apprehension is sought.  The statute's use of the words "to 
avoid prosecution" confirms that for 'flight' to result in a 
suspension of benefits, it must be undertaken with a specific 
intent, i.e. to avoid prosecution."  Oteze Fowlkes v. 
Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

As noted, here there is no evidence that the veteran knew 
that his apprehension was sought.  See also Garnes v. 
Barnhardt, 352 F.Supp.2d 1059, 1066, (2004) and Hull v. 
Barnhart, 336 F. Supp.2d 1113 (D.Or.2004) also finding that 
an intent to avoid prosecution was required for a fugitive 
felon finding under the SSA statute.  

Furthermore, notably, flight or "fleeing" is normally 
considered a physical action involving running or passing 
swiftly away (See Webster's Third New International 
Dictionary (2002)).  During the period of time in question 
(from November 28, 2001 to August 26, 2003) the veteran did 
not engage in this type of action.  Throughout, he lived 
openly in Idaho even after being contacted by the police in 
January 2001.  His whereabouts were known to authorities in 
both California and Idaho.  (Significantly even the documents 
pertaining to the activities which led to the arrest warrant, 
i.e., pertaining to the Moneyworks company, listed his Idaho 
address and telephone).  After he was interviewed by local 
authorities in January 2001 at the request of Monterey County 
authorities (and thus alerted that he was the subject of an 
investigation), there is no evidence indicating that he 
moved, went into  hiding, or engaged in other activity 
designed to elude apprehension.  

Regardless of whether any of the veteran's actions could 
somehow meet the definition of "fleeing" or whether he 
could somehow have been considered a fugitive, the RO's 
ultimate conclusion that he is a fugitive felon remains 
inconsistent with the controlling statute and regulation.  
The record does not show that he received any notice that he 
was actually going to be prosecuted.  Without such notice, 
there can be no finding that he engaged in the intentional 
act of "fleeing from prosecution".  

The Board is not charged with determining whether the veteran 
had engaged in criminal conduct or lied to authorities but 
with only whether he may be considered a "fugitive felon" 
under controlling statute and regulation.  It is not shown 
that prior to June 2003 he was aware of the November 28, 2001 
Monterey County, California arrest warrant.  When advised of 
the warrant, he sought counsel (which would have been the 
prudent course of action).  Then he promptly took steps that 
led to a recall of the arrest warrant on August 26, 2003.  
Such actions do not reflect the intentional act of "flight 
from prosecution" necessary to establish fugitive felon 
status.    Consequently, he cannot be considered to have been 
a fugitive felon under the controlling statute and 
regulation.  

As the veteran is not shown to have been a fugitive felon 
from November 28, 2001 until August 26, 2003, the 
discontinuance of his compensation payments for that period 
of time was not warranted.  Hence, the creation of an 
overpayment in the amount of $45, 144.75 resulting from the 
retroactive discontinuance of compensation benefits was 
improper, and restoration of such payments is warranted.



ORDER

The veteran's overpayment of compensation benefits in the 
amount of $45,144.75 resulting from discontinuance of payment 
of the benefits from November 28, 2001 until August 26, 2003 
because he was a fugitive felon was not properly created; 
restoration of payment of those benefits is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


